Exhibit 10.1

 

RIGHT TO SHARES AGREEMENT

 

This Right to Shares Agreement, dated and effective as of June 10, 2014 (this
“Agreement”) constitutes an agreement between VeriTeQ Corporation, a Delaware
corporation (the “Company”) and Alpha Capital Anstalt (the “Holder”).

 

WHEREAS, on November 13, 2013, the Company issued to the Holder a Warrant to
Purchase Common Stock (the “Warrant”) pursuant to a Securities Purchase
Agreement of even date therewith.

 

WHEREAS, the Holder is exercising the Warrant on a Cashless Exercise basis
pursuant to Section 1(d) of the Warrant and as described on the Exercise Notice,
a copy of which is annexed hereto as Exhibit A, and pursuant thereto is entitled
to receive 15,199,410 Warrant Shares, but has agreed to accept the lesser amount
of 11,500,000 Warrant Shares (the “Shares”) in full satisfaction of the complete
exercise of the Warrant.

 

WHEREAS, in lieu of presently issuing all of the Shares, the Company and the
Holder have agreed to enter into this Agreement whereby the Company will
presently issue 495,711 Warrant Shares and subject to the terms and conditions
set forth herein, from time to time, the Company shall be obligated to issue and
the Holder shall have the right to the issuance up to 11,004,289 shares, subject
to adjustment hereunder (the “Reserved Shares” and such right of the Holder, the
“Right”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

Section 1.       Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Warrant.

 

Section 2.1     Issuance of Right in Lieu of Share Issuance. In lieu of issuing
11,004,289 of the Shares to the Holder upon the exercise of the Warrant pursuant
to the Exercise Notice, the Company hereby grants the Right to the Holder. The
Company and the Holder hereby agree that no additional consideration is payable
in connection with the issuance of the Reserved Shares.

 

Section 2.2     Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Right may be made, in whole or in part, at any time or times on
or after the date hereof by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile copy of the Notice of Issuance Form annexed hereto as
Exhibit B. Partial exercises of the Right resulting in issuances of a portion of
the total number of Reserved Shares available hereunder shall have the effect of
lowering the outstanding number of Reserved Shares purchasable hereunder in an
amount equal to the applicable number of Reserved Shares issued. The Holder and
the Company shall maintain records showing the number of Reserved Shares issued
and the date of such issuances. The Company shall deliver any objection to any
Notice of Issuance Form within two (2) Business Days of receipt of such notice.
The Holder acknowledges and agrees that, by reason of the provisions of this
paragraph, following the issuance of a portion of the Reserved Shares hereunder,
the number of Reserved Shares available for issuance hereunder at any given time
may be less than the amount stated in Section 2.1 hereof.

 

Section 2.3     Delivery of Certificates. Certificates for the Reserved Shares
issued hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Reserved Shares
to or resale of the Reserved Shares by the Holder or (B) the Reserved Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Issuance by the date that is three (3)
Trading Days after the delivery to the Company of the Notice of Issuance (such
date, the “Share Delivery Date”). The Reserved Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Right has been exercised.

 

 

 
1

--------------------------------------------------------------------------------

 

 

Section 2.4     Charges, Taxes and Expenses. Issuance of certificates for
Reserved Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder. The Company shall
pay all Transfer Agent fees required for same-day processing of any Notice of
Issuance.

 

Section 2.5     Authorized Shares. The Company covenants that, during the period
the Right is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Reserved Shares upon the exercise of the Right. The Company further covenants
that its issuance of the Right shall constitute full authority to its officers
who are charged with the duty of executing stock certificates to execute and
issue the necessary certificates for the Reserved Shares upon the due exercise
of the Right. The Company will take all such reasonable action as may be
necessary to assure that such Reserved Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Reserved Shares which may be issued upon the exercise of the
Right represented by this Agreement will, upon exercise of the Right, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

 

Section 2.6     Impairment. Except and to the extent as waived or consented to
by the Holder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder as set forth in this Agreement against impairment. Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Reserved Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (ii) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Reserved Shares upon the exercise
of the Right and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

 

Section 2.7     Authorizations. Before taking any action which would result in
an adjustment in the number of Reserved Shares for which the Right provides for,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Section 2.8     Holder’s Limitations. The Holder shall not have the right to
exercise any portion of the Right, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Issuance,
the Holder (together with the Holder’s Affiliates, and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of the Right with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of the Right beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates.  The Company shall not be liable
for any instruction received by the Holder. Except as set forth in the preceding
sentence, for purposes of this Section 2.8, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2.8 applies, the
determination of whether the Right is exercisable (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of the Right is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Issuance shall be deemed to be the
Holder’s determination of whether the Right is exercisable (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of the Right is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 2.8, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding.  Upon the written or oral request of the Holder,
the Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including the
Right, by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of the Right. The Holder may decrease the
Beneficial Ownership Limitation at any time and the Holder, upon not less than
61 days’ prior notice to the Company, may increase the Beneficial Ownership
Limitation provisions of this Section 2.8, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant held by the Holder and the
provisions of this Section 2.8 shall continue to apply. Any such increase will
not be effective until the 61st day after such notice is delivered to the
Company. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 2.8
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.9     Tacking and Acknowledgement. The Company acknowledges and
represents to the Holder that the holding period for the Common Stock issuable
upon exercise of the Warrants, including the Reserved Shares, for purposes of
Rule 144 under the Securities Act has not been changed, reset, recommenced or
otherwise affected by the transactions described in this Agreement. For the
avoidance of doubt the company acknowledges that such Rule 144 holding period
commenced November 13, 2013. The Company will provide an opinion of its counsel
if required by the Company’s transfer agent confirming the commencement date of
such Rule 144 holding period and will provide at its own cost and expense such
other opinions of its counsel and representations as may be required or
necessary in the future in connection with resales of the Common Stock issuable
upon exercise of the Warrant, including the Reserved Shares.

 

Section 2.10   Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of the Right,
pursuant to the terms hereof.

 

Section 3.1     Stock Dividends and Splits. If the Company, at any time while
the Right exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Reserved Shares issuable upon exercise of the Right
shall be proportionately adjusted. Any adjustment made pursuant to this Section
3.1 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Right at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

Section 3.2     Compensation for Buy-In on Failure to Timely Deliver
Certificates. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Reserved Shares pursuant to an
exercise on or before the Share Delivery Date, and if after such date and prior
to the delivery of such certificate or certificates the Holder is required by
its broker to purchase (in an open market transaction or otherwise) or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Reserved Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Reserved Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Right and equivalent
number of Reserved Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded, and the Holder shall promptly return to
the Company the certificates issued to such Holder pursuant to the rescinded
Notice of Issuance) or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Right as required pursuant to the terms hereof.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Section 3.3     Subsequent Rights Offerings. If Section 3.1 above does not
apply, if at any time the Company grants, issues or sells any Common Stock
Equivalents or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of the Right (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

Section 3.4     Fundamental Transaction. If, at any time while the Right remains
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of the Right, the
Holder shall have the right to receive, for each Reserved Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2.6 on the exercise of the Right), the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of one share of Common Stock. Upon the occurrence of any such Fundamental
Transaction, the any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Agreement and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.

 

 
5

--------------------------------------------------------------------------------

 

 

 

Section 3.5     Notice to Allow Exercise of Right. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at least 10 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise the Right during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

Section 3.6     Benefit of Contractual Rights.  All contractual rights granted
to the investors under the Securities Purchase Agreement and Warrant are hereby
granted to the Holder with respect to the Reserved Shares.

 

Section 4.      Miscellaneous.

 

Section 4.1     No Rights as Stockholder Until Exercise. This Agreement does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof.

 

Section 4.2     Transferability. Subject to compliance with any applicable
securities laws and to the provisions of the Securities Purchase Agreement and
Warrant, as applicable, the Right and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
written assignment substantially in the form attached hereto duly executed by
the Holder or its agent or attorney and funds sufficient to pay any transfer
taxes payable upon the making of such transfer of this Agreement delivered to
the principal office of the Company or its designated agent. Upon such
assignment and, if required, such payment, the Company shall enter into a new
agreement with the assignee or assignees, as applicable, and this Agreement
shall promptly be cancelled. The Right, if properly assigned in accordance
herewith, may be exercised by a new holder for the issue of Reserved Shares
without having a new agreement executed.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Section 4.3     Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

Section 4.4     Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

Section 4.5     Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies.

 

Section 4.6     Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Assignment and Escrow
Agreement date of even date herewith.

 

Section 4.7     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




 

HOLDER

 

ALPHA CAPITAL ANSTALT

 

/s/ Konrad Ackermann

___________________________________

By: Konrad Ackermann

Its: Director

 

COMPANY

 

VERITEQ CORPORATION                    

 

/s/ Michael E. Krawitz

_________________________________

By: Michael E. Krawitz

Its: Chief Legal and Financial Officer

 

 

 
8

--------------------------------------------------------------------------------

 

 



EXHIBIT B

 

NOTICE OF ISSUANCE

 

To:     VERITEQ CORPORATION

 

(1)     The undersigned hereby elects in accordance with the terms and
conditions of the Right to Shares Agreement, dated as of June 10, 2014 (the
“Letter Agreement”), to exercise its Right to the issuance of ________ Reserved
Shares of the VeriTeQ Corporation (the “Company”) pursuant to the terms of the
Right to Shares Agreement.

 

(2)     Please issue a certificate or certificates representing said Reserved
Shares in the name of the undersigned registered holder or in such other name as
is specified below:

_______________________________

 

 

The Reserved Shares shall be delivered by physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4)     Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

Name of Registered Holder:
______________________________________________________________

Signature of Authorized Signatory of Registered Holder:
________________________________________

Name of Authorized Signatory:
__________________________________________________________

Title of Authorized Signatory:
___________________________________________________________

Date:
_______________________________________________________________________________

 

9